Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of a total of 62 pairs of sisal shoes from cases 554, 557, 562,'566, 572, 575, and 578, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the said 62 pairs of sisal shoes missing from cases 554, 557, 562, 566, 572, 575, and 578. The protest was sustained to this extent.